Title: To John Adams from John Quincy Adams, 15 June 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Washington 15. June 1818.
				
				If your Letter of 20. May were the only one from you upon my files yet unanswered, every look at its date would give me a pang of self-reproach—How then shall I acknowledge at the same time the receipt of those of 31. Decbr. and of 2. 8. 13. 29. January, and apologize for not having replied to them sooner—During the Session of Congress, your indulgence would readily account for my procrastination; but two months have nearly elapsed since their adjournment; and even your Letters still remain unanswered—I beg you to be assured that the Spirit is willing though the flesh is weak.The President has been nearly three weeks absent, and is expected to return, in the course of this week. He will probably not remain here long; but will visit his Estate in Virginia—I am now preparing to despatch Mr G. W. Campbell who goes as Minister to Russia—He is to embark at Boston, in the Frigate Guerrière, with his family—His Lady is a daughter of your old friend and Secretary of the Navy Stoddert—I hope they will have time to go out and pay you a visit before they sail.Upon Politics domestic or foreign I shall say nothing, because I have too much to say. The surface is yet calm, but the atmosphere is not clear, and there is a hollow rumbling of distant thunder, which warns the Pilot not to sleep at the helm.I shall if possible make you a visit in August. The heat here is already as much as I can bear—We have our health however yet, remarkably; though my wife is in great concern for our niece Mary Hellen, who lives with us, and who has been for this month afflicted with an intermitting fever. Mr and Mrs Cruft were here about a fortnight since. I have just read in Niles’s Register your Letters to the Necromancer Wirt—Oh! for a “Memoirs of my own Times,”—from your pen!your ever affectionate Son.
				
					J. Q. A.
				
				
			